Citation Nr: 1014500	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  06-11 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee, prior to July 
10, 2006.

2.  Entitlement to a rating in excess of 10 percent for 
osteoarthritis of the left knee, prior to July 10, 2006.

3.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for bilateral hearing 
loss, to include whether the reduction from 10 percent to 
noncompensable was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to July 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) dated in May 2005, August 
2005 and December 2005.  

The issue of entitlement to an increased rating for bilateral 
hearing loss, to include whether the reduction from 10 
percent to noncompensable was proper is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  Prior to July 10, 2006, the Veteran's right knee 
disability was manifested by pain and some limitation of 
motion, without evidence of instability.

2.  Prior to July 10, 2006, the Veteran's left knee 
disability was manifested by pain and some limitation of 
motion, without evidence of instability.

3.  The Veteran's service-connected tinnitus is assigned a 10 
percent evaluation, the maximum evaluation authorized under 
Diagnostic Code 6260.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the right knee, prior to 
July 10, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261 (2009).

2.  The criteria for an evaluation in excess of 10 percent 
for osteoarthritis of the left knee, prior to July 10, 2006, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2009).

3.  An evaluation in excess of 10 percent for bilateral 
tinnitus is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, in a May 2005 letter, issued prior to the 
rating decision on appeal, the VA provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate his claim for an increased rating, to include 
what information and evidence must be submitted by the 
Veteran and what information and evidence will be obtained by 
VA.  The letter advised the Veteran to submit evidence from 
medical providers, statements from others who could describe 
their observations of his disability level, and his own 
statements describing the symptoms, frequency, severity and 
additional disablement caused by his disability.  An April 
2006 letter advised the Veteran of the necessity of providing 
medical or lay evidence demonstrating the level of disability 
and the effect that the disability has on his employment.  
The notice also provided examples of pertinent medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) relevant to establishing entitlement to 
a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for 
increased rating need not be "veteran specific").  This 
letter also advised the Veteran of how the VA assigns a 
disability rating and an effective date.  The case was last 
readjudicated in March 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes private 
and VA medical records, the reports of VA examinations, and 
statements from friends and relatives of the Veteran.

As discussed above, the appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
providing argument.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

        I.  Knees

Arthritis due to trauma, substantiated by X-ray findings, 
will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, no 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  A 10 percent evaluation will be 
assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. §§ 4.45, 4.59 (2009).

A 30 percent rating may be assigned when flexion of the leg 
is limited to 15 degrees.  When flexion is limited to 30 
degrees, a 20 percent evaluation may be assigned.  When 
flexion is limited to 45 degrees, a 10 percent rating is 
assignable.  When flexion is limited to 60 degrees, a 0 
percent rating is assignable.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

A 50 percent evaluation may be assigned when extension of the 
leg is limited to 45 degrees.  When extension is limited to 
30 degrees, a 40 percent evaluation is assignable.  When 
limited to 20 degrees, a 30 percent rating may be assigned.  
When extension is limited to 15 degrees, a 20 percent 
evaluation may be assigned.  When limited to 10 degrees, a 10 
percent evaluation may be assigned.  When extension is 
limited to 5 degrees, a 0 percent evaluation is assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

The record reflects that the Veteran underwent bilateral 
total knee arthroplasty on July 10, 2006.  Based on this 
evidence, the RO, by rating action dated March 2007, assigned 
a 100 percent evaluation for each knee effective July 10, 
2006, and a 30 percent evaluation effective September 1, 
2007.  The Veteran claims that a rating in excess of 10 
percent should have been assigned prior to the surgery.

The evidence supporting the Veteran's claim includes his 
statements and some of the medical findings of record.  The 
record establishes that the Veteran had some limitation of 
motion of his knees, with some pain on motion.  This has been 
confirmed on both the VA examination and in records submitted 
from a private physician.  In addition, radiographic results 
revealed severe osteoarthritis of both knees.  The Veteran 
has also submitted statements from relatives and co-workers 
attesting to the fact that his knees were swollen and that he 
had difficulty walking and climbing stairs.

The evidence against the Veteran's claim includes the 
clinical findings of record.  When he was examined by the VA 
in June 2005, range of motion of each knee was from 0 to 120 
degrees.  Thus, while he demonstrated some limitation of 
motion, it was not to a compensable degree.  He did have pain 
at the extremes of flexion.  

When he was seen by a private physician in January 2006, 
range of motion of the right knee was from 0 to 110 degrees.  
The range of motion of the left knee was from 0 to 105 
degrees.  There was mild pain on flexion of each knee.  

Thus, the evidence fails to establish that the Veteran has 
compensable limitation of motion of either knee.  The Board 
concludes that the medical findings on examination are of 
greater probative value than the Veteran's allegations 
regarding the severity of his bilateral knee disability.  The 
Board finds, therefore, that the preponderance of the 
evidence is against the claim for a rating in excess of 10 
percent for degenerative joint disease of the right knee or 
osteoarthritis of the left knee, prior to July 10, 2006.

The Board has considered whether factors including functional 
impairment and pain as addressed under 38 C.F.R. §§ 4.10, 
4.40 and 4.45 would warrant a higher rating for either knee 
disability.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997); 
and DeLuca v. Brown, 8, Vet. App. 202 (1995).  In this 
regard, the Board points out that following the June 2005 VA 
examination, the examiner specifically commented that there 
were no additional limitations due to pain, fatigue, weakness 
or lack of endurance following repetitive use.  Thus, the 10 
percent rating in effect prior to July 10, 2006 adequately 
addressed the subjective complaints and the objective 
findings regarding the Veteran's bilateral knee disability.  
Deluca, 8 Vet. App. 202.  

The Board also notes that the VA General Counsel has held 
that separate 
ratings may be assigned for limitation of flexion and 
extension of the knee.  VAOPGCPREC 9-2004.  However, as the 
Veteran has not had flexion or extension limited to a 
compensable degree at any point during the course of the 
appeal for either knee, separate ratings for limitation of 
extension and flexion are not warranted.

Moreover, as instability was not objectively shown on either 
the private or VA examinations or in subsequent treatment 
records, a separate rating for arthritis and instability is 
not warranted.  VAOPGCPREC 9-98 and 23-97.  

	II.  Tinnitus 

The Veteran seeks an evaluation in excess of 10 percent for 
service-connected tinnitus.  He filed his claim for an 
increased rating for tinnitus in April 2005.  

Tinnitus is rated according to criteria set forth in 
Diagnostic Code 6260.  A 10 percent evaluation is assignable 
for recurrent tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 
6260 (2009).  According to Note 2 to Diagnostic Code 6260, a 
single evaluation is assigned for tinnitus, whether perceived 
in one ear, both ears or in the head.  Thus, as the Veteran 
is in receipt of the maximum schedular rating available for 
tinnitus, an increased schedular rating is not warranted. 


	III.  Other considerations

The Board has also considered whether the Veteran's service-
connected disabilities present an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's knees or tinnitus.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluation for that service-
connected disability is inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
levels and symptomatology.  Moreover, the rating criteria for 
the knees provides for additional or more severe symptoms 
than currently shown by the evidence.  

While the Veteran argues his tinnitus impacts his hearing 
loss, he is separately evaluated for his hearing loss, and 
such symptomatology cannot be considered in evaluating his 
tinnitus.  38 C.F.R. § 4.14 (the evaluation of the same 
manifestation under different diagnoses is to be avoided).  
Further, there is no indication this disability has resulted 
in any hospitalization or caused marked interference with 
work.  Indeed, the Veteran's complaints are that the 
condition is unpleasant and interrupts his hearing.  Such 
factors are adequately addressed by the evaluation assigned 
to his tinnitus, and as noted above, he is separately rated 
for his hearing loss.  

In summary, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluations are, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

A rating in excess of 10 percent for degenerative joint 
disease of the right knee, prior to July 10, 2006, is denied.

A rating in excess of 10 percent for osteoarthritis of the 
left knee, prior to July 10, 2006, is denied.

An increased rating for tinnitus is denied.


REMAND

The Veteran also has an appeal pending for an increased 
evaluation for bilateral hearing loss, to include whether the 
reduction from 10 percent to noncompensable was proper.  

VA audiometric examination in August 2000, April 2005 and 
June 2005 all reveal findings which support a noncompensable 
evaluation.  In an August 2005 rating decision, the RO 
proposed to reduce the 10 percent rating for hearing loss to 
0 percent.  That reduction was implemented in a December 2005 
rating decision, and the reduction was effective March 1, 
2006.  

The Veteran submitted a March 22, 2006 private audiogram 
later in March 2006, with findings which have not been 
interpreted.  Moreover, it is unclear whether the testing 
methods conform to 38 C.F.R. § 4.85(a).  However, based on 
the Board's review of these findings, it is possible that the 
results reflect hearing loss that is worse than that shown on 
the 2005 VA examinations.  No subsequent VA examination was 
provided following receipt of the private report.  Thus, the 
Board finds that a new audiological examination should be 
scheduled to adequately evaluate the Veteran's hearing loss.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, this appeal is remanded for the following 
action.

1.  Ask the Veteran to provide the names 
and addresses of all medical care 
providers, both VA and private, who 
treated the Veteran for his hearing loss 
since March 2006.  After securing the 
necessary release, the RO/AMC should 
obtain these records.

2.  The Veteran should then be afforded a 
VA audiological examination to determine 
the current severity of the Veteran's 
hearing loss.  The claims folder should 
be made available to the examiner for 
review before the examination.  All 
necessary tests should be conducted and 
the results reported in detail.

3.  After the development requested above 
has been completed to the extent 
possible, the RO/AMC should again review 
the record.  If the benefit sought on 
appeal remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  VA will notify the appellant if 
further action is required on his part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.



		
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


